                                          Case 3:21-mc-80077-TSH Document 11 Filed 04/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DR. MUHAMMAD MIRZA AND ALLIED                    Case No. 21-mc-80077-TSH
                                         MEDICAL AND DIAGNOSTIC
                                   8     SERVICES, LLC,
                                                                                          ORDER CONTINUING HEARING
                                   9                   Plaintiff,
                                                                                          Re: Dkt. No. 1
                                  10             v.

                                  11     YELP, INC.,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  15          The hearing on Dr. Muhammad Mirza, MD, and Allied Medical and Diagnostic Services,

                                  16   LLC’s motion for an order compelling Yelp, Inc. to comply a third-party subpoena (ECF No. 1),

                                  17   currently set for May 13, 2021, is CONTINUED to June 3, 2021, at 10:00 a.m. by Zoom video

                                  18   conference. The webinar link and instructions are located at

                                  19   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. Briefing deadlines are unaffected.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 22, 2021

                                  23
                                                                                                  THOMAS S. HIXSON
                                  24                                                              United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
